I concur with the majority opinion and agree our court is bound by the doctrine of stare decisis to follow State v. Pless
(1996), 74 Ohio St.3d 333, 658 N.E.2d 766, despite my personal belief that this case raises a glaring example of emphasizing form over substance.
In this case, the defendant chose to have a judge, not a jury, decide his case. He enjoyed representation by an experienced, competent defense counsel, answered questions about his constitutional rights posed by a skilled trial judge and evidenced his choice to waive a jury by signing his name to an official court document which is contained in the court file, the authenticity of which has never been challenged. But, because that document does not contain a date-stamp from the clerk of the court, somehow, the appellant's constitutional right to a jury trial has been denied. Yet with the stamp, no such denial occurs. How powerful the date-stamp must be!
Courts need to be responsive to constitutional considerations and make sincere efforts to avoid trampling rights of litigants. In this case, however, it was common sense that got stamped out. *Page 725